internal_revenue_service department of the treasury ndex number washington dc person to contact telephone numer refer reply to gc dom p si -4-plr-1 ate - gan legend we received a letter dated date from your authorized representative requesting rulings regarding the proposed reformation of trust pursuant to sec_2055 of the internal_revenue_code this letter responds to that request decedent died testate in the second codicil to decedent's will executed on date amends article iv section of decedent's will to provide for the creation of trust a charitable_lead_annuity_trust taxpayer proposes to reform trust in accordance with sec_2055 in the manner described below article of trust as reformed provides that an annuity amount equal to of the initial net fair_market_value of the assets of trust is to be paid to charity a charitable foundation to be established by decedent's family for a term of years on termination of the annuity the assets in trust are to be distributed to a_trust as provided under article vi of decedent's will article iv b provides that the annuity amount is to be paid in equal quarterly installments on the last day of each quarter the annuity amount is to be paid from trust income and to the extent income is insufficient from principal any trust income in excess of the annuity amount is to be added to principal article iv j c provides that if the initial net fair_market_value of the assets in trust is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee is to pay to charity in the case of an undervaluation or charity is to pay to the trustee in the case of an overvaluation an amount equal to the difference between the annuity amount properly payable and the annuity amount actually paid article iv d provides that the trustee must prorate the annuity amount on a daily basis for a short taxable_year atticle v e provides that the trust income for each taxable_year is to be distributed at such time and in such manner as not to subject trust to tax under sec_4942 the trustee cannot engage in any act of self-dealing as defined in sec_4941 make any taxable_expenditures as defined in sec_4945 make any investments that jeopardize the charitable purpose of any charitable_lead_trust within the meaning of sec_4944 or retain any excess_business_holdings within the meaning of sec_4943 article iv f provides that the annuity amount is to be paid first from ordinary taxable_income of trust including short-term_capital_gains that is not unrelated_business_income if such ordinary taxable_income is insufficient to satisfy the annuity amount it is to be paid from long-term_capital_gains unrelated_business_income tax- exempt_income and trust principal in that order article iv g provides that trust's taxable_year is the calendar_year articie iv h provides that nothing in the instrument is to be construed to restrict the trustee from investing trust's assets in a manner that could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust's assets article iv j provides that if any charity designated to receive any distribution from trust is not an organization described in sec_170 sec_2055 and sec_2522 at a time when any principal or income of trust is to be distributed to it then the trustee is to distribute such principal and income to one or more organizations selected at the trustee’s sole discretion that are then organizations described in such sections the following rulings have been requested the proposed reformation of trust will be a qualified_reformation under sec_2055 and sec_2 as reformed the bequest to trust will qualify for the estate_tax charitable deduction under sec_2055 sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate ail bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or education purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of interests other than charitable_remainder interests described in sec_664 or pooled income funds described in sec_642 such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between- the actuarial value determined as of the date of the decedent's death of the qualified_interest and il the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the decedent's death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the provisions of sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply if a judicial proceeding is commenced to change the charitable interest into a qualified_interest not later than the day after the last date including extensions for filing the estate_tax_return if one is required to be filed under sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 sec_20_2055-2 of the estate_tax regulations provides that a charitable interest is a guaranteed_annuity_interest whether or not the interest is in trust the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of death of the decedent and can be ascertained as of such date for example the annuity may be paid for the life of a plus a term of years an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date paragraph b provides that a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect sec_20_2055-2 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the appropriate valuation_date of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in such trust after the payment of estate_taxes and all other liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets that would give rise to a tax under sec_4944 if the trustee had acquired such assets under the provisions of decedent's codicil the charitable interest was a reformable_interest because an estate_tax deduction would have been allowable under sec_2055 for the charitable interest but for the requirements of sec_2055 according to the information submitted the reformation is effective as of the date of decedent's death and the reformable_interest and the qualified_interest are for the same period the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest does not exceed five percent of the actuarial value of the reformable_interest based on the above we conclude that the proposed reformation will be a qualified_reformation within the meaning of sec_2055 the charitable interest qualifies as a guaranteed_annuity_interest for federal estate purposes for any years in which it continues to meet the definition of and functions exclusively as a charitable_lead_annuity_trust because the charitable interest qualifies as a guaranteed_annuity_interest an estate_tax charitable deduction is allowed under sec_2055 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code we note that article iv f provides certain ordering rules for the distribution of income from trust this ordering of the income distributions will not be given effect for federal_income_tax purposes because the ordering provisions have no economic_effect independent of the tax consequences trust is required to pay annually a stated annuity amount to charity regardless of the amount or character of income that trust earns accordingly income distributed to charity shall consist of the same proportion of each class of items of income of trust as the total of each class bears to the total of all classes see sec_1_642_c_-3 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by__ a cov y ncctck george masnik chief branch enclosure copy for sec_6110 purposes
